Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 50-69 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a motivation to combine a medical tool insertion system, inter alia, wherein the system includes a device, a sensor, a processor configured to receive sensor measurements and control operation of the device based on said measurements, wherein the control of the device is adjusted based on the expected correlation of the insertion parameter and the force.  The system can also include control adjustments based on the comparison of insertion in relation to the adjusted trajectory of the tool. The prior art discloses an insertion tool, but fails to disclose or suggest a system that manipulates the tool based on feedback from trajectory and correlation.  It is these limitations in combination with the other limitations of the claims that differentiate the present invention from the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 13, 2021